DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shape of the closed shape consisting of being wider at the proximal end than the distal end/the shape of the closed shape consisting of being wider at the distal end than the proximal end/the shape of the closed shape consisting of being narrower at the middle than at the proximal and distal ends/the shape of the closed shape consisting of a butterfly wing (claim 2), and the implant comprising at least one closed shape having a proximal section, a distal section and two lateral sections extending from the proximal and distal sections, and further including another lateral section connected to one of the distal and proximal sections (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites the limitations “said single wire section”, on line 3, “the distance”, on lines 10 and 11, and “said wire”, on lines 11 and 12; there is insufficient antecedent basis for these limitations in the claim.  Furthermore, lines 10 and 11 set forth the limitation(s) of “the distance between sections” (emphasis added); however, this/these limitation(s) is/are found to be indefinite since it is not clear which “sections” are being referenced, i.e. the distal section, the proximal section, one of, or both, lateral sections, or some other completely different section.  
Regarding claim 2, which recites the limitations “the shape”, on lines 1, 4, 7 and 1; “said at least two closed shapes”, on line 2; “the proximal end”, on lines 4-5 and 8; “the distal end”, on lines 5 and 7-8; “the distal direction”, on lines 6 and 13; “the proximal direction”, on lines 9 and 12-13; “the middle”, on lines 10-11, and “the distal and proximal portions”, on line 11; there is insufficient antecedent basis for these limitations in the claim (it is to be noted that claim 1, from which this claim depends, sets forth the limitations of a distal section and proximal section, not end and/or portion).  Furthermore, lines 1-2 set forth the parameter of “the shape of at least one of said at least two closed shapes is selected from…”, however the structure of “at least two shapes” has never been set forth before, and it is not clear what exactly it is, and how exactly it is part of/relates to the structure of the final device/implant.  For the purpose of examination, the above mentioned parameter shall be interpreted as “the shape of said at least one closed shape is selected from…”, and it is suggested the claim be amended accordingly.  
Regarding claim 5, which recites the limitation “said first shape” on the last line of the claim; there is insufficient antecedent basis for this limitation in the claim (it is suggested to add the word “closed” between the words “first” and “shape”).

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaton et al. (US Patent No. 8,585,730), as disclosed in the IDS dated 05/31/2022, hereinafter Eaton.
Regarding claim 1, Eaton discloses a urethral implant (1900), illustrated in Figure 19, configured to be implanted within a restricted location of a urethra (Column 6, Lines 64-65; Column 27, Lines 41-42 & Column 48, Lines 22-25), comprising least one closed shape (CS) by coiling ends of a single wire section on each other, said at least one closed shape including a distal section (DS), a proximal section (PS) and two lateral sections (L1 & L2) extending between the proximal section and the distal section, illustrated in Figure 19 and modified figure 19, below (Column 12, Lines 6-7); said at least one closed shape exhibiting an expanded configuration and is foldable into a compressed configuration, said urethral implant further being configured to extend from said compressed configuration to said expanded configuration such that the distance between sections of said wire increases, relative to the distance between said sections of said wire in said compressed configuration, illustrated for example in Figures 1A and 1B (Column 7, Lines 8-10 & Column 8, Lines 56-57), said urethral implant being for applying continuous pressure on surrounding tissue thereby applying continuous radial pressure on at least one of a urethral wall and tissue surrounding the urethral wall in said restricted location, said radial pressure being sufficient to cause a widening effect and/or extending a urinal passage (Column 12, Lines 3-17; Column 13, Lines 31-32 and 61-62; Column 13, Line 67 – Column 14, Line 6 & Column 48, Lines 22-25).

    PNG
    media_image1.png
    416
    584
    media_image1.png
    Greyscale

Regarding claim 2, Eaton discloses the urethral implant according to claim 1, wherein the shape of the at least one closed shape is being wider at the proximal end than at the distal end, illustrated in Figure 19 and modified figure 19, above.
Regarding claim 3, Eaton discloses the urethral implant according to claim 1, further including another lateral section (L3), connected to said proximal section (PS), illustrated in Figure 19 and modified figure 19, above.
Regarding claim 4, Eaton discloses the urethral implant according to claim 1, wherein said at least one closed shape includes two adjacent closed shapes (CS & 2CS) with a common lateral section (L2), a first closed shaped is formed by said coiling ends of said single wire section on each other thus creating wire end extensions and thus forming a first lateral section (L1) and a second lateral section (L2), a second closed shape (2CS) is formed by coiling said two wire end extensions one with the other thus forming a third lateral section (L3), said second lateral section (L2) being said common lateral section, illustrated in Figure 19 and modified figure 19, above (Column 12, Lines 3-17; Column 13, Lines 31-32 and 61-62; Column 13, Line 67 – Column 14, Line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eaton.
Regarding claim 5, Eaton discloses the urethral implant according to claim 1, wherein said at least one closed shape includes three adjacent closed shapes (CS; 2CS & 3CS) with common lateral sections, a first closed shaped (CS) is formed by said coiling ends of said single wire section on each other thus creating wire end extensions and thus forming a first lateral section (L1) and a second lateral section (L2), a second closed shape (2CS) is formed by coiling said two wire end extensions one with the other thus forming a third lateral section (L3), a third closed shape (3CS) is formed by coiling said two wire end extension on said first lateral section (L1) of said first shape (CS), illustrated in Figure 19 and modified figure 19, above (Column 10, Lines 8-10; Column 12, Lines 3-17; Column 13, Lines 31-32 and 61-62; Column 13, Line 67 – Column 14, Line 6 – to clarify, it is stated that the device can include any number of peaks/valleys, and thereby any number of closed shape portions; thus if the device has as many peaks/valleys to equate to three closed shape portions, the above described device shape/structure would be met by Eaton).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate number of peaks/valleys, and thereby number of closed shape portions, including having three closed shape portions, based on intended use and/or patient anatomy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of U.S. Patent No. 11,304,724. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite an urethral implant comprising at least one closed shape, by coiling ends a single wire section on each other, and including a distal section, a proximal section and two lateral sections extending therebetween, the at least one closed shape having an expanded/open configuration and a foldable/compressed configuration, wherein in the expanded/open configuration, the implant being configured for applying pressure on surrounding tissue of a urethral wall.  It is to be noted that omission in the current application, of additional structure set forth in the claims of U.S. Patent No. 11,304,724, with subsequent loss of their function would have been obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774